Case 8:19-cv-00423-WFJ-SPF Document 117 Filed 07/07/20 Page 1 of 3 PageID 1188




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CHRISTOPHER MARK PARIS, and                                  Case No. 8:19-cv-00423
 OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC
                                                              Judge William F. Jung
   Plaintiffs                                                 Magistrate Judge Sean P. Flynn

   v.

 GUBERMAN PMC, a Connecticut
 Corporation, DARYL
 GUBERMAN, an Individual,
 DONALD LABELLE, an
 Individual

   Defendants
                                            /

                        PLAINTIFFS’ MOTION FOR ORDER DIRECTING
                    DEFENDANTS TO COMPLETE FACT INFORMATION SHEET

        Pursuant to Fed. R. Civ. P. 69(a)(2) and Fla. R. Civ. P. 1.560(b), Plaintiffs move for an

 order instructing timely return to Plaintiffs a completed Florida Civil Procedure Form 1.977(a)

 (“Fact Information Sheet”), and in support thereof states:

        1.      This Court entered a Judgment against Defendants on May 19, 2020, in the

 amount of $1,614,350.00, together with post-judgment interest (“the Judgment”), which also

 bears interest in accordance with 28 U.S.C. § 1961. (Dkt. 112.)

        2.      To date, the Judgment is unsatisfied.

        3.      Pursuant to Florida Rule of Civil Procedure 1.560(b), which Federal Rule of Civil

 Procedure 69(a) makes applicable to this proceeding, Plaintiffs request the Court to order

 Defendant to complete and return to Plaintiff a Fact Information Sheet.

        4.      A copy of the Fact Information Sheets are attached hereto as Exhibit “A.”
Case 8:19-cv-00423-WFJ-SPF Document 117 Filed 07/07/20 Page 2 of 3 PageID 1189




                                       Memorandum of Law

        Federal Rule of Civil Procedure 69(a)(2) provides the following: “In aid of the judgment

 or execution, the judgment creditor . . . may obtain discovery from any person—including the

 judgment debtor—as provided in these rules or by the procedure of the state where the court is

 located.” Fed. R. Civ. P. 69(a)(2) (2018) (emphasis added). Thus, Rule 69 affords Plaintiffs, as

 judgment creditors, with “the choice of federal or state discovery procedures to conduct post-

 judgment discovery.” In re Clerici, 481 F.3d 1324, 1337 (11th Cir. 2007) (“Rule 69(a) itself does

 not prescribe a practice and procedure for gathering evidence, but gives the judgment creditor the

 choice of federal or state discovery rules.”).

        Under Florida Rule of Civil Procedure 1.560(b), upon a judgment creditor’s request, the

 Court “shall order the judgment debtor . . . to complete form 1.977, including all required

 attachments, within 45 days of the order” and the judgment debtor’s “[f]ailure to obey the order

 may be considered contempt of court.” Fla. R. Civ. P. 1.560(b).

        By means of this motion, Plaintiffs choose the discovery procedures of the State of

 Florida, including the application of Florida Rule of Civil Procedure 1.560(b), and Plaintiffs are

 entitled to the relief provided therein. See, e.g., Quincy Bioscience LLC v. Stein, 2018 U.S. Dist.

 LEXIS 31338, at *2 (M.D. Fla. Feb. 27, 2018) (granting judgment creditor’s motion to order

 defendant to complete fact information sheet under Fla. R. Civ. P. 1.560(b)); see also PNC Bank,

 N.A. v. Starlight Properties &Holdings, LLC, No. 6:13-CV-408-ORL, 2014 WL 2574040, at *2

 (M.D. Fla. June 9, 2014) (entering default judgment and requiring the judgment debtors to

 complete Form 1.977).

        WHEREFORE, Plaintiffs respectfully request that this Court order Defendants to

 complete the Fact Information Sheet attached hereto and return them to Plaintiffs within forty-



                                                  2
Case 8:19-cv-00423-WFJ-SPF Document 117 Filed 07/07/20 Page 3 of 3 PageID 1190




 five (45) days of the Court’s Order, or such other reasonable time as determined by this Court,

 and for any further relief this Court deems just and proper.

                                GOOD FAITH CERTIFICATE

             Pursuant to Florida Middle District local rule 3.01(g), the undersigned counsel

 conferred with counsel for Guberman PMC, Bruce Minnick, on June 10, 2020, and with Mr.

 Guberman and Mr. Labelle on June 24, 2020, but was unable to resolve matters.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and complete copy of this document was electronically
 filed with the clerk of courts in Broward County, Florida on the 7th day of July, 2020.


                                                      Respectfully submitted,

                                                      Shrayer Law Firm, LLC.
                                                      912 South Andrews Avenue
                                                      Fort Lauderdale, FL 33316
                                                      Tel. (954) 601-3732
                                                      Email: ghs@shrayerlaw.com


                                                       /s/Glen H. Shrayer

                                                       Glen H. Shrayer, Esq.
                                                       Fl Bar No. 57253




                                                  3
